Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on December 1, 2020.  Claims 1-4 are pending and are rejected for reasons of record.  No claims have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiratsuka et al. (US 2010/0068624).
Regarding claims 1 and 3, Hiratsuka et al. discloses a nonaqueous secondary battery comprising a cathode active material precursor that can be a complex metal hydroxide containing nickel and cobalt (paragraphs 1, 39, 50, 80-82; Table 2) and discloses that stirring/rotation speed during production affects flowability and crystal growth and teaches a preferred rotation speed of 100-150rpm (paragraphs 24, 31, and 39),

While Hiratsuka et al. does not specifically state the property of a flow factor / flowability amount, it is expected that the flow factor / flowability of the cathode active material precursor of Hiratsuka et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified cathode active material precursor composition (complex metal hydroxide containing nickel and cobalt) and rotation speed during production (100-150rpm) which overlaps with the stirring speed / rotation speed taught in the Instant Specification (paragraphs 64 and 133). MPEP Chapter 2112.01 Section I states "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).

Regarding claim 2, Hiratsuka et al. fails to teach an internal friction angle of the cathode active material precursor.
While Hiratsuka et al. does not specifically state the property of internal friction angle, it is expected that the internal friction angle of the cathode active material precursor of Hiratsuka et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified cathode active material precursor composition (complex metal hydroxide containing nickel and cobalt) and rotation speed prima fade case of either anticipation or obviousness has been established." In re Best, 562 F.2d 1252, 1255, 195 USPQ43G, 433 (CCPA 1977).

Regarding claim 4, Hiratsuka et al. teaches that the cathode active material precursor can be a complex metal hydroxide containing nickel and cobalt (such as LixCoyNi1-y where 0≤y≤0.9) and can further contain an element such as Mg, Al, V, Cr, or Mn as represented by formulas LixCoyM1-yOz and LixNi1-yMyOz where M can be Ni, Co, Mg, Al, V, Cr, and/or Mn and where 0≤y≤0.9 and 2.0≤y≤2.3 (paragraph 50).

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-4, filed on December 1, 2020, have been considered but are not persuasive.
On pages 3-4 of Applicant’s Response, Applicants argue that Hiratsuka fails to teach a crystallization step and that therefore the method of Hiratsuka would not produce a flowback factor meeting the instant claims.

prima fade case of either anticipation or obviousness has been established." In re Best, 562 F.2d 1252, 1255, 195 USPQ43G, 433 (CCPA 1977).  The Examiner notes that if crystallization is a critical step for achieving the instantly claimed result then Applicant is encouraged to provide evidence to this effect or is encouraged to claim the method of making the precursor material.


On pages 4-5 of Applicant’s Response, Applicants argue a mathematical formula for determining baffle plate condition and argue that “there is no teaching or suggestion (nothing: 0) of the baffle plate condition in Hiratsuka, the product of the baffle plate condition and the stirring rotation rate become zero).  

In response to Applicant’s argument citing a mathematical formula for determining baffle plate condition and argument that “there is no teaching or suggestion (nothing: 0) of the baffle plate condition in Hiratsuka, the product of the baffle plate condition and the stirring rotation rate become zero).  Applicant’s argument does not appear to be commensurate with the scope of the claims. The claimed invention is the product not the method of making or the reaction vessel in which the product is made.  The argued Formula is not claimed, nor is the baffle plate claimed.  The section of the specification argued ([0133-134]) again is discussed as preferable and therefore not required in the making of the claimed product.  Applicant has failed to provide persuasive evidence that Hiratsuka’s product does not read on the claimed material.   Both the instant (table 1) and Hiratsuka ([0039]) stirring overlap and that Hiratsuka teaches that stirring speed is a result effective variable in the formation of the precursor material ([0039]). Hiratsuka teaches that controlling the precursor properties is important in the final cathode made. Instant asserts that precursor material lacking the claimed flow rate provides for easy mixing with lithium and inhibits separation ([0165]).  One would appreciate that Hiratsuka’s ability to form cathodes from the precursor ([0083-85]) suggests that the precursor was easy to mix with the lithium; further testing of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724